Citation Nr: 0309652	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for otitis media of the right ear.

2.  Entitlement to service connection for chloracne, to 
include residual scarring.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  From June 28, 1968, to April 16, 1970, he served 
in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In November 2001, the veteran appeared at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of the hearing was prepared and is associated with 
the claims folder.

In March 2002, the Board issued a decision that reopened the 
veteran's claim of service connection for chloracne and held 
that a prior rating action which denied service connection 
for chloracne was not clearly and unmistakably erroneous.  

At that time the Board chose to undertake internal 
development on the issues of whether new and material has 
been submitted to reopen a previously disallowed claim of 
entitlement to service connection for otitis media and 
service connection for chloracne was necessary pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

As stated previously, since the issuance of the July 2001 
statement of the case and the certification of this appeal to 
the Board, additional evidence has been obtained through 
internal development of the evidence by the Board pursuant to 
38 C.F.R. § 19.9(a)(2).  This addition evidence includes a 
medical opinion purportedly from the veteran's private 
physician, VA treatment records, and the report of several VA 
examinations.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  Of course, the review by the RO may indicate a need 
for further development.  Also, the RO must notify the 
veteran of the applicable provisions of VCAA, including what 
evidence is needed to support the claim, what evidence VA 
will develop, and what evidence the veteran must furnish.  

The Board notes that there is ambiguity in the evidence 
regarding the etiology of the veteran's chloracne.  While Dr. 
Charles D. Pritchard, the veteran's physician, noted in a 
February 2002 opinion that the veteran's symptoms of multiple 
infected sebaceous cysts in the 1970 were clinically related 
to chloracne, Dr. Pritchard did not provide an opinion as to 
the date of onset of the chloracne.  In this regard, the 
Board notes that acne of the face was noted on the veteran's 
service enlistment examination report.  Similarly, while a VA 
physician, during a July 2002 examination of the veteran, 
proffered an opinion that it was less than 50 percent 
probable that the veteran's facial scars from acne resulted 
from his active service, the evidence does not show that this 
examiner reviewed the claims folder, in particular, the 
February 2002 opinion from Dr. Pritchard.  

In light of the ambiguities in the foregoing medical 
opinions, the Board is of the opinion that a new VA 
examination is in order.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a 
dermatological examination to ascertain 
the etiology of the veteran's present 
chloracne or any residuals thereof.  The 
claims folder and a copy of this remand 
should be sent to the examiner for review 
in conjunction with the examination.  The 
examiner must indicate on the face of the 
examination report that he or she reviewed 
the veteran's claims folder. 

The examiner should be asked to comment on 
the etiology and date of onset of any 
present chloracne or acneform disability.  
The examiner's attention is directed to 
the veteran's service entrance examination 
report, the February 2002 medical opinion 
from Dr. Pritchard, and the July 2002 VA 
dermatological examination. 

For each chloracne, acneform disability, 
or residual of chloracne that is presently 
shown, the examiner should be asked to 
indicate whether the disability is "more 
likely than not" (i.e., the probability 
is greater than 50%); "as least as likely 
as not" (i.e., the probability is equal 
to or greater than 50%); or "not as least 
as likely as not" (i.e., the probability 
is less than 50%) proximately due to or 
the result of the veteran's active 
military service.

If the evidence shows that acne, 
chloracne, or an acneform disability 
existed prior to service, the examiner 
should be asked to indicate whether the 
disability was "more likely than not" 
(i.e., the probability is greater than 
50%); "as least as likely as not" (i.e., 
the probability is equal to or greater 
than 50%); or "not as least as likely as 
not" (i.e., the probability is less than 
50%) aggravated by his active military 
service.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, either in whole or 
in part, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




